            Case 2:17-cv-02344-JAM-DMC Document 16 Filed 12/14/18 Page 1 of 3



1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorneys for Plaintiff

7                        UNITED STATES DISTRICT COURT
8                       EASTERN DISTRICT OF CALIFORNIA
9    MARK GOOCH,                                           )      Case No.
10                                                         )
     Plaintiff,
                                                           )
11                                                                2:17-cv-02344-JAM-DMC
             vs.                                           )
12                                                         )
13   WELLS FARGO BANK, NATIONAL                            )      JOINT STIPULATION TO
     ASSOCIATION; and DOES 1 – 10 inclusive,               )
14
                                                                  DISMISS WITH PREJUDICE
                                                           )
     Defendant.
15                                                         )
                                                           )
16

17           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff
18
     and Defendant by and through their undersigned counsels, that pursuant to
19
     Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii), the above-captioned
20
     action is hereby dismissed in its entirety with prejudice. Each party shall bear
21
     their own costs and attorney fees.
22                      Respectfully submitted December 14th , 2018
23
                                            By: s/Todd M. Friedman, Esq.
24
                                                Todd M. Friedman
25                                            Attorney for Plaintiff
26
                                             By: s/ SU, NICOLE
27                                                  SU, NICOLE
28                                                  Attorney for Defendant



                                      Stipulation to Dismiss- 1
          Case 2:17-cv-02344-JAM-DMC Document 16 Filed 12/14/18 Page 2 of 3



1                                 Signature Certification
2          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
3    Policies and Procedures Manual, I hereby certify that the content of this
4
     document is acceptable to counsel for Defendant and that I have obtained their
5
     authorization to affix their electronic signature to this document.
6

7    Dated: December 14th, 2018
8                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
9
                                   By: _s/Todd M. Friedman
10
                                         TODD M. FRIEDMAN, ESQ.
11                                       Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 2
          Case 2:17-cv-02344-JAM-DMC Document 16 Filed 12/14/18 Page 3 of 3



1

2                            CERTIFICATE OF SERVICE
3
     Filed electronically on December 14th , 2018, with:
4

5    United States District Court CM/ECF system
6
     Notification sent electronically on December 14th , 2018 to:
7

8
     To the Honorable Court, all parties and their Counsel of Record

9

10   s/Todd M. Friedman
11
      Todd M. Friedman
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 3
